Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/837,908 filed April 1, 2020.

Allowable Subject Matter
Claims 1-8, 10-17, & 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a method of manufacturing a semiconductor device comprising: forming a first work function metal layer over the channel region; forming an oxygen absorbing layer over the first work function metal layer; and forming a second work function metal layer over the oxygen absorbing layer; forming a gate electrode metal layer over the plurality of work function metal layers, wherein the work function metal layers, oxygen absorbing layer, and gate electrode metal layer are made of different materials; and forming a gate dielectric layer over the channel region; and forming another oxygen absorbing layer over the gate dielectric layer before forming the plurality of work function metal layers over the channel region of the semiconductor device. Claims 2-8 are also allowed based on their dependency from claim 1.
Claim 10 is allowed because none of the prior art either alone or in combination discloses: forming a plurality of first metal nitride layers and a second metal nitride layer over a channel region of the semiconductor device, wherein the first metal nitride layers and the second metal nitride layer comprise a first metal, comprising: forming a first first metal nitride layer over the channel region; forming the second metal nitride layer over the first first metal nitride layer, wherein the second metal nitride layer has a greater concentration of the first metal than the first metal nitride layer, in combination with the other limitations of claim 10. Claims 11-15 are also considered allowable based on their dependency from claim 10.
Claim 16 is allowed because none of the prior art either alone or in combination discloses a semiconductor device comprising: a first oxygen absorbing layer disposed over the gate dielectric layer; a plurality of work function metal layers disposed over the first oxygen absorbing layer; a second oxygen absorbing layer disposed between a pair of the work function metal layers; and wherein the work function metal layers, oxygen absorbing layers, and gate electrode metal layer are different materials, in combination with the other limitations of claim 16. Claims 17 & 19-22 are also allowed base don their dependency from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai (Pre-Grant Publication 2019/0371675)
Chen (US Patent 10,049,940)
Lin (Pre-Grant Publication 2018/0166274)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818      


/DAVID VU/Primary Examiner, Art Unit 2818